          Case 20-32021 Document 104 Filed in TXSB on 04/06/20 Page 1 of 1




UNITED STATES BANKRUPTCY COURT                                        SOUTHERN DISTRICT OF TEXAS


                                         MOTION AND ORDER
                                     FOR ADMISSION PRO HAC VICE

          Division                   Ø±«-¬±²              Main Case Number         îðóíîðîï øÜÎÖ÷
          Debtor            In Re:                  É¸·¬·²¹ Ð»¬®±´»«³ Ý±®°±®¿¬·±²ô »¬ ¿´ò


This lawyer, who is admitted to the State Bar of         Ò»© Ö»®-»§ ¿²¼ Ò»© Ç±®µ            :

                       Name                              Ù´»²² Í·»¹»´
                       Firm                              Ó±®¹¿²ô Ô»©·- ú Þ±½µ·«- ÔÔÐ
                       Street                            ïðï Ð¿®µ ßª»²«»
                 City & Zip Code                         Ò»© Ç±®µô Ò»© Ç±®µ ïðïéèóðêðð
                    Telephone                            îïîóíðçóêéèð ñ ¹´»²²ò-·»¹»´à³±®¹¿²´»©·-ò½±³
                                                         ÒÖ ðèèíêïçèíå ÒÇ ïèìíèîð
             Licensed: State & Number

Seeks to appear as the attorney for this party:

                          Þ¿²µ ±º Ò»© Ç±®µ Ó»´´±² Ì®«-¬ Ý±³°¿²§ô Òòßò


 Dated: ß°®·´ êô îðîð                     Signed: ñ-ñ Ù´»²² Í·»¹»´




 COURT USE ONLY: The applicant’s state bar reports their status as:                              .



 Dated:                                   Signed:
                                                          Deputy Clerk



                                                      Order


                                     This lawyer is admitted pro hac vice.

Dated:
                                                           United States Bankruptcy Judge
